Citation Nr: 0121262	
Decision Date: 08/22/01    Archive Date: 08/27/01	

DOCKET NO.  00-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
chest injury with nerve damage.

2.  Entitlement to service connection for a disorder 
manifested by atrial fibrillation and premature contractions.  

3.  Entitlement to service connection for residuals of a 
prostate infection, to include prostate adenocarcinoma.

4.  Entitlement to service connection for residuals of amebic 
dysentery.

5.  Entitlement to service connection for a disorder 
manifested by tremors of the hand and head.

6.  Entitlement to service connection for residuals of a 
kidney infection, to include renal cell carcinoma.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1946 to 
January 1948.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying the veteran 
entitlement to service connection for the disorders 
identified on the title page.

A video conference hearing was held on June 5, 2000, before 
the undersigned Member of the Board.  A transcript of the 
veteran's hearing testimony has been associated with the 
claims file.





REMAND

Here, the issue at hand is whether the veteran has various 
disorders involving residuals of disease and/or injuries 
claimed to have been sustained during his active service in 
the late 1940's, which can be linked to such service.  

Unfortunately, the veteran's service medical records, other 
than his January 1948 medical examination for service 
separation, are not on file.  The RO has undertaken the task 
of assisting the veteran in obtaining his missing service 
medical records and developing his claim to the extent 
possible and has, in the Board's opinion, met any preliminary 
duty to assist required in said circumstances.  Hayre v. 
West, 188 F.3d, 1327 (Fed. Cir. 1999).  Specifically, the RO 
has made multiple requests of the National Personnel Records 
Center for the veteran's service medical records and asked 
for a search of alternative record sources, to include 
records maintained by the Surgeon General's Office and the 
organizational unit to which the veteran was assigned while 
on active duty.  The veteran has also been asked to provide 
any copies of service medical records in his possession and 
has been apprised that all attempts to obtain these records 
have been to no avail.  

Notwithstanding this, the Board believes that a further 
attempt to obtain service medical records should be 
undertaken.  The veteran testified in June 2000 that he was 
hospitalized on several occasions in service at the Brooke 
Army Medical Center at Fort Sam Houston, Texas.  It does not 
appear from our preliminary review of the veteran's claims 
file that any attempt has been made to locate and obtain the 
clinical records of the veteran's hospitalizations at this 
medical facility.  See VA Adjudication Procedure Manual M21-
1, Part III, para. 4.17e.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
Supp. 2001), redefines VA's duty to assist the veteran in the 
development of the claim.  In this case, there is additional 
VA duty to assist the veteran in the development of his 
claim.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center and request a 
search for any CLINICAL records of the 
veteran's hospitalization at Brooke Army 
Medical Center in November and December 
1946.  All attempts to obtain these 
records should be documented and the 
veteran should be informed of the 
results.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  

Following completion of the above, the RO should review the 
evidence to determine whether the veteran's claim may now be 
granted in light of the additional evidence.

If the decision remains adverse to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given an opportunity 
to respond thereto.  Thereafter, subject to current appellate 
procedures, the case should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


